ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Team Henry Enterprises, LLC                     ) ASBCA No. 63272
                                                )
Under Contract No. W912DR-16-C-0027             )

APPEARANCES FOR THE APPELLANT:                     Nicholas T. Solosky, Esq.
                                                   Tara Hosseini, Esq.
                                                    Fox Rothschild LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Raymond O. Schlee, Esq.
                                                    Engineer Trial Attorney
                                                    Army Corps of Engineers
                                                    U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 22, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63272, Appeal of Team Henry
Enterprises, LLC, rendered in conformance with the Board’s Charter.

       Dated: September 26, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals